DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hodges on 05/20/2021.
The application has been amended as follows: 

In the claims:

Claims 22 - 30 have been amended as follows:

Claim 22. (Currently amended) The method of claim 21, wherein the monolayer protected nanoclusters form a conjugate with a target to be imaged.

Claim 23. (Currently amended) The method of claim 22, wherein the emission shifts to shorter or longer wavelengths upon formation of the conjugate compared to the monolayer protected nanoclusters.

in vitro, the method comprising contacting in vitro the biological system to be imaged with the monolayer protected nanoclusters of claim 1 and measuring the emission of the monolayer protected nanoclusters.

Claim 25. (Currently amended) The method of claim 24, wherein the monolayer protected nanoclusters form a conjugate with a target to be imaged.

Claim 26. (Currently amended) The method of claim 25, wherein the emission shifts to shorter or longer wavelengths upon formation of the conjugate compared to the monolayer protected nanoclusters.

Claim 27. (Currently amended) The method of claim 25, wherein the intensity of the emission decreases or increases upon formation of the conjugate compared to the monolayer protected nanoclusters.

Claim 28. (Currently amended) A method of detecting a pollutant in a sample, the method comprising administering the monolayer protected nanoclusters of claim 1 to the sample and detecting the emission of the monolayer protected nanoclusters.

Claim 29. (Currently amended) The method of claim 28, wherein the monolayer protected nanoclusters form a conjugate with the pollutant to be detected.

Claim 30. (Currently amended) The method of claim 29, wherein the emission shifts to shorter or longer wavelengths upon formation of the conjugate compared to the monolayer protected nanoclusters.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618